IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. 75,398 & 75,399


EX PARTE JAVIER VILLANUEVA, Applicant




ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 58934 & 59744 IN THE 346TH DISTRICT COURT
EL PASO COUNTY


 	Per curiam.

O P I N I O N 



 These are post-conviction applications for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq..  Applicant was convicted
of the felony offenses of aggravated assault and aggravated kidnapping, both committed in
1990. He was sentenced to confinement for twenty years and twenty-five years, respectively.
No direct appeals were taken.
 The trial court entered findings of fact and conclusions of law recommending that
Applicant be granted new punishment hearings for his aggravated kidnapping conviction as
well as his aggravated assault conviction. We agree. Applicant pleaded guilty to second-degree aggravated kidnapping and third-degree aggravated assault. The proper punishment
range was two to twenty years and two to ten years, respectively.    	
 Habeas corpus relief is granted. Applicant's sentences in cause numbers 58934 and
59744 from the 346th District Court of El Paso County are set aside, and Applicant is
remanded to the custody of the Sheriff of El Paso County for new sentencing hearings.
Applicant's remaining claims are denied on the findings of the trial court.  

DO NOT PUBLISH
DELIVERED: May 10, 2006